Citation Nr: 1523172	
Decision Date: 06/02/15    Archive Date: 06/16/15

DOCKET NO.  13-30 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for prostate cancer as due to exposure to herbicides.

2.  Entitlement to service connection for tumor of the upper right shoulder, to include as secondary to prostate cancer.

3.  Entitlement to service connection for tumor of the upper left arm, to include as secondary to prostate cancer.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

M. J. In, Counsel


INTRODUCTION

The Veteran served on active duty from November 1964 to August 1968.  

These matters come properly before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office in Oakland, California (RO).

The Veteran testified at a videoconference hearing in December 2014 before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing has been associated with the record on appeal.

In April 2014, the RO certified the appeal to the Board for the issues of service connection for prostate cancer, tumor of the upper right shoulder, tumor of the upper left shoulder, hearing loss and tinnitus.  However, the Board notes that the Veteran did not perfect an appeal as to the issues of service connection for hearing loss and tinnitus.  In his September 2013 substantive appeal, he specifically indicated that he was only appealing the issues of prostate cancer and tumors of the upper right shoulder and upper left arm.  During his December 2014 Board hearing, he again clarified that he was dropping the issues of hearing loss and tinnitus.  Therefore, the issues of entitlement to service connection for hearing loss and for tinnitus are not on appeal before the Board.

The issues of entitlement to service connection for tumor of the upper right shoulder and tumor of the upper left arm, to include as secondary to prostate cancer, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran was exposed to herbicides while stationed at the Royal Thai Air Force Base in Udorn, Thailand during the Vietnam Era, from November 1966 to November 1967.

2.  The Veteran has a current diagnosis of prostate cancer.


CONCLUSION OF LAW

The criteria for entitlement to service connection for prostate cancer have been met.  38 U.S.C.A. §§ 1110, 1116, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  With respect to the issue decided herein, the Board is granting in full the benefit sought on appeal.  Accordingly, without deciding that any error was committed with respect to the duty to notify or the duty to assist, such error was harmless and need not be further considered.

Generally, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307.

If a veteran was exposed to an herbicide agent during active military service, certain diseases including prostate cancer will be presumed to have been incurred in service if manifest to a compensable degree within specified periods, even if there is no record of such disease during service.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2014).

While all veterans who served in the Republic of Vietnam during the Vietnam era are presumed to have been exposed to an herbicide agent, the Veteran's service personnel records do not show that he served in Vietnam, nor does he claim that he did.  See 38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307.  Instead, the Veteran claims exposure to herbicides while stationed at the Udorn Air Force Base in Thailand.

VA has adopted a procedure for verifying exposure to herbicides in Thailand during the Vietnam Era.  See the VA Adjudication Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C ("M21-1MR").  VA has determined that there was significant use of herbicides on the fenced-in perimeters of military bases in Thailand intended to eliminate vegetation and ground cover for base security purposes as evidenced in a declassified Vietnam era Department of Defense document titled "Project CHECO Southeast Asia Report: Base Defense in Thailand."  Specifically, the report observes that some evidence that the herbicides used on the Thailand base perimeters may have been either tactical, procured from the Republic of Vietnam, or a commercial variant of much greater strength and with the characteristics of tactical herbicides.  Special consideration of herbicide exposure on a facts-found or direct basis should be extended to those veterans whose duties placed them on or near the perimeters of Thailand military bases.  This allows for presumptive service connection of the diseases associated with herbicide exposure.  

The majority of troops in Thailand during the Vietnam era were stationed at the Royal Thai Air Force Bases of U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, Korat, and Don Muang.  If a veteran served on one of these air bases as a security policeman, security patrol dog handler, member of a security police squadron, or otherwise served near the air base perimeter, as shown by MOS (military occupational specialty), performance evaluations, or other credible evidence, then herbicide exposure should be acknowledged on a facts found or direct basis.  However, this applies only during the Vietnam era, from February 28, 1961, to May 7, 1975.  See M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.10.(q).

The M21-1MR provides that, if herbicide exposure cannot be conceded based upon the above described facts, the veteran is to be asked for the approximate dates, location, and nature of the alleged herbicide exposure.  If the veteran fails to furnish the requested information, the claim will be referred to the Joint Services Records Research Center (JSRRC) coordinator to make a formal finding that sufficient information required to verify herbicide exposure did not exist.  The claim may then be decided based on the evidence of record.

The medical evidence of record shows a diagnosis of prostate cancer as early as in March 2001.  Accordingly, if the Veteran is found to have been exposed to an herbicide agent during military service, presumptive service connection is warranted for the Veteran's prostate cancer.

The Veteran's service personnel records confirm that he was stationed with the 432nd Supply Squadron at the Udorn, Royal Thailand Air Force Base (AFB) from November 1966 to November 1967.  His MOS is listed as Inventory Management Specialist.  This is not one of the listed MOSs in the MR21-1MR that has been shown to have served on or near the air base perimeter.

However, in a May 2011 congressional inquiry and sworn testimony before the Board at a hearing conducted in December 2014, he has reported that his duties as Inventory Management Specialist placed him near or at the perimeter of the Udorn Royal Thailand AFB during his time stationed there from November 1966 to November 1967.  He stated that while he was stationed in Thailand, he lived near the perimeter of the base and worked in a warehouse on the opposite perimeter of the base every day.  He would walk to the perimeter daily to access transportation to the warehouse on the opposite perimeter.  He was in charge of receiving and recording daily transactions, such as ammunitions, airplane parts, and equipment, from different departments on the base.  He also submitted a map image of Udorn AFB which purportedly shows the location of his base supply warehouse where he worked and his barracks where he lived.

In summary, the evidence of record shows that the Veteran served in Thailand during the Vietnam era the period in which VA has acknowledged that significant herbicides were used near the air base perimeter at Udorn AFB.  While the record does not clearly identify whether the Veteran was exposed to herbicides while stationed at Udorn AFB in Thailand, the Board highlights that there is no basis in the record to question the Veteran's credibility regarding his statements.  The statements by the Veteran indicate that he regularly had contact with the base perimeter while living in barracks near the perimeter, working in a warehouse on the opposite perimeter and travelling daily between his barracks and the warehouse while serving as an Inventory Management Specialist at the Udorn AFB.  The Veteran's statements as to the location and the type of duties performed by him while stationed in Thailand are competent and credible evidence of what he has personal knowledge of during his period of service in Thailand.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (holding that a lay witness is competent to testify to that which the witness has actually observed and is within the realm of his personal knowledge); also see Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007) (holding that as a finder of fact, the Board, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the veteran's demeanor when testifying at a hearing.).  It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  As there is no evidence of record that contradicts the Veteran's claim as to the location and type of duties performed during his service in Thailand, they must be presumed to be accurate.  Any reasonable doubt regarding the accuracy of the Veteran's statements is resolved in favor of the Veteran.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran's testimony, taken in conjunction with the information regarding herbicide use in Thailand, supports a finding that the Veteran was exposed to herbicides during service.  As the Veteran's post-service medical records reflect a diagnosis of prostate cancer, service connection is warranted for prostate cancer, as this disability is presumed to have been incurred during active duty service based on the Veteran's exposure to herbicides during service in Thailand.


ORDER

Entitlement to service connection for prostate cancer is granted.


REMAND

The Veteran contends that his current tumors of the right upper shoulder and left upper arm are secondary to his prostate cancer.  To that effect, service connection for the Veteran's prostate cancer is granted herein.  The medical evidence of record shows a current diagnosis of head and neck cancer.  Further, a September 2014 VA treatment record notes the Veteran's history of "multiple cancers (H&N, lung, and prostate) r/t [(relating to)] Agent Orange exposure."  

Based on the foregoing, the Board finds that additional development, to include a medical opinion that addresses the claimed relationship between the tumors of the upper right shoulder and upper left arm and herbicide exposure in service and/or service-connected prostate cancer, is needed.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).


Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he identify all providers of treatment since service for tumors of the upper right shoulder and/or upper left arm, and provide authorization to obtain treatment records from any such identified private (nonVA) treatment provider.  Thereafter, make the necessary attempts to obtain all identified treatment records, not already of record.  If VA is not able to obtain any identified VA, and nonVA records for which proper authorization has been provided where necessary, notify the Veteran and his representative of the unsuccessful attempts, and inform the Veteran that such records may be obtained and submitted by him to VA.

2.  Obtain any updated VA treatment records from the VA Medical Center (VAMC) in San Francisco, California and any associated outpatient clinics dated from March 2015 to the present.

3.  Thereafter, schedule the Veteran for a VA examination to determine the etiology of the Veteran's tumors of the upper right shoulder and/or upper left arm.  The claims file should be made available to the examiner in conjunction with the examination.  Any and all indicated evaluations, studies, and tests should be accomplished.

The examiner is requested to obtain a detailed history of the Veteran's symptoms, review the record, and provide an opinion as to:

* Whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's tumor of the upper right shoulder is etiologically related to his military service, specifically exposure to herbicide in service.  In this regard, the examiner should note that it is conceded that the Veteran was exposed to herbicides in service.

* Whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's tumor of the upper left arm is etiologically related to his military service, specifically exposure to herbicide in service.  In this regard, the examiner should note that it is conceded that the Veteran was exposed to herbicides in service.

* Whether it is at least as likely as not (a 50 percent or greater probability) that the tumor of the upper right shoulder is proximately due to or chronically aggravated by service-connected prostate cancer. 

* Whether it is at least as likely as not (a 50 percent or greater probability) that the tumor of the upper left arm is proximately due to or chronically aggravated by service-connected prostate cancer. 

The term "aggravation" means a permanent increase in the underlying disability beyond the natural progression of the disease, as contrasted to a temporary worsening of symptoms.

A complete rationale must be provided for the opinions proffered.

4.  Notify the Veteran that he must report for any scheduled examination and cooperate in the development of the claims.  Failure to report for a VA examination without good cause may result in denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2014).

5.  After completing the above, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, provide a supplemental statement of the case to the Veteran, and return the appeal to the Board for appellate review, after the Veteran and his representative have had an adequate opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


